June 23, 2015




                                JUDGMENT

                 The Fourteenth Court of Appeals
THE KROGER CO., KROGER TEXAS L.P., AND DAVID MICHAEL WELSH,
                         Appellants

NO. 14-13-01135-CV                         V.

AMERICAN ALTERNATIVE INSURANCE CORPORATION, AS SUBROGEE
      OF SPRING VOLUNTEER FIRE ASSOCIATION, Appellee
              ________________________________

       This cause, an appeal from the judgment signed on September 24, 2013, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.
We order appellants, The Kroger Co., Kroger Texas L.P., and David Michael
Welsh, jointly and severally, to pay all costs incurred in this appeal. We further
order this decision certified below for observance.